DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for the new matter as discussed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims; the new matter limitations discussed below are not shown.  Therefore, the features of the new matter limitations discussed below must be canceled from the claim(s).  No new matter may be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, independent claims 1 and 13 as well as claims 6 and 11 all contain new matter in the last two lines of each claim as well as in the “same length” limitations. There is no support in the originally filed specification or drawings to support the horizontal bars being the same length or being separated by a distance that is less than the length of the horizontal bars. The specification makes no mention of any lengths or ratios and the drawings are not considered by the USPTO to show the invention to scale. 


The remaining claims are rejected for depending from a rejected parent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amazon Quilt Stand (hereinafter Quilt; product reviews going back to at least 2013).

    PNG
    media_image1.png
    719
    690
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    589
    689
    media_image2.png
    Greyscale

Quilt teaches a device virtually identical in construction to the instant invention, with the exception of the H-shaped lower bracing section of Quilt and the full adjustability of the embodiment of instant FIG 4. 

Quilt teaches regarding claim: 

1. An apparatus for assisting in performing the plank exercise comprising: one or more support legs (vertical legs as shown above); at least two substantially horizontal bars having the same length (annular ring of four uppermost horizontal members (front, rear, left, right); front and rear bars are the same length in as much as applicant has shown the same, as are the left and right bars; additionally, the 

2. The apparatus for assisting in performing the plank exercise of claim 1, wherein the first cushion extends over the majority of an upper surface of the first substantially horizontal bar; and wherein the second cushion extends over the majority of an upper surface of the second substantially horizontal bar (as seen in the figures above).

3. The apparatus for assisting in performing the plank exercise of claim 2 comprising: the first cushion having a first vertical height and the second cushion having a second vertical height, and wherein the first vertical height is greater than the second vertical height; and wherein the first one of the at least two substantially horizontal bars and the second one of the at least two substantially horizontal bars are supported by the one or more support legs at substantially the same vertical height and such that each 

4. The apparatus for assisting in performing the plank exercise of claim 2, wherein the first cushion and the second cushion are substantially parallel in the horizontal plane (as seen in the first figure).

5. The apparatus for assisting in performing the plank exercise of claim 3, wherein the first cushion and the second cushion are positioned at substantially the same vertical height and substantially parallel in the horizontal plane (as seen in the above figure).

6. The apparatus for assisting in performing the plank exercise of claim 2, wherein the one or more support legs comprises four legs; wherein the at least two substantially horizontal bars comprises four substantially horizontal bars forming a substantially rectangular annular ring such that the annular ring constitutes the uppermost rigid surface of the apparatus; wherein the substantially rectangular annular ring is supported by the four legs; Wherein the first cushion and the second cushion are disposed on opposite sides of the annular ring (as seen in the above figures).

7. The apparatus for assisting in performing the plank exercise of claim 1, wherein the first substantially horizontal bar the second substantially horizontal bar are substantially parallel wherein the first cushion extends over the majority of an upper surface of the first substantially horizontal bar (as discussed above and seen in the first figure); and wherein the second cushion is smaller than the first cushion 

8. The apparatus for assisting in performing the plank exercise of claim 7 comprising: the first cushion having a first vertical height and the second cushion having a second vertical height, and wherein the first vertical height is greater than the second vertical height (as discussed above in the rejection of claim 3).

9. The apparatus for assisting in performing the plank exercise of claim 7, wherein the first cushion and the second cushion are substantially parallel in the horizontal plane (as discussed above).

10. The apparatus for assisting in performing the plank exercise of claim 8, wherein the first cushion and the second cushion are substantially parallel in the horizontal plane (as seen in the above figures).

11. The apparatus for assisting in performing the plank exercise of claim 7, wherein the one or more support legs comprises four support legs wherein the at least two substantially horizontal bars comprises four substantially horizontal bars forming a substantially square annular ring  such that the annular ring constitutes the uppermost rigid surface of the apparatus; wherein the substantially square annular ring is support by the four legs; and wherein the first cushion and the second cushion are disposed on opposite sides of the annular ring (as discussed above).

12. The apparatus for assisting in performing the plank exercise of claim 7 wherein the second cushion is disposed centrally on the second bar (as seen in the above figures).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quilt.

Quilt teaches regarding claims:
14-17. Claims 14-17 are drawn to a telescopic locking pin and hole arrangement of the connectors, horizontal members and legs that facilitates resizing and adjustability. Quilt teaches such a telescopic mechanism on two of the legs as seen in the figures above, but does not teach additional members or connectors being telescopic. It has long been held that making an apparatus adjustable is well within the 

18. The apparatus of claim 15, wherein at least two of the four support legs are telescopic (as seen in the second figure above).

19. The apparatus of claim 18, wherein each of the two telescopic support legs is formed of an upper section and a lower section (telescopic sections as seen above); each of the two legs includes first lock adapted to mate and lock with one of the multi-point connectors; and each of the two legs includes a second lock adapted to engage and disengage the upper and lower sections of the leg such that the leg is adapted to telescope and be held in a plurality of positions by the second lock (as discussed and modified above).

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784